UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1)* ­­­­­OCZ TECHNOLOGY GROUP, INC. (Name of Issuer) Common Stock, $0.0025 par value per share (Title of Class of Securities) 67086E303 (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) [ ]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of9 Pages Exhibit Index: Page 8 CUSIP No.: 67086E303 Page 2 of9 Pages 1. Names of Reporting Persons. COLUMBUS CAPITAL MANAGEMENT, LLC 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization CALIFORNIA Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power1,500,000 7. Sole Dispositive Power0 8. Shared Dispositive Power1,500,000 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 4.3% Type of Reporting Person: IA CUSIP No.: 67086E303 Page 3 of9 Pages 1. Names of Reporting Persons. MATTHEW D. OCKNER 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization UNITED STATES OF AMERICA Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power1,500,000 7. Sole Dispositive Power0 8. Shared Dispositive Power1,500,000 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 4.3% Type of Reporting Person: IN, HC Page 4 of9 Pages Item 1(a). Name of Issuer: OCZ Technology Group, Inc. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: 6373 San Ignacio Avenue, San Jose, CA 95119 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i)Columbus Capital Management, LLC (“CCM”); and ii)Matthew D. Ockner (“Mr. Ockner”). This statement relates to Shares (as defined herein) held for the account of Columbus Capital Partners, L.P. (“CCP”).CCM is the general partner to CCP.Mr. Ockner is the managing member of CCM.In such capacities, CCM and Mr. Ockner may be deemed to have voting and dispositive power over the Shares held for the account of CCP. Item 2(b).
